Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
                                                  Status of the Application
2. Claims 1, 5-19 and 21-23 are pending under examination. Claims 2-4, 20 and 24-25 were cancelled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Gupta in view of Chun et al. has been withdrawn in view of the amendment and persuasive arguments.
                                                Nonstatutory Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double 
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
A. Claims 1, 5-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US patent No. 10,590,469 (hereafter ‘469).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1, 5-19, 21-23 are entirely within the scope of the claims 1-19 of the patent ‘469, specifically the method steps for detecting one or more target nucleic acids in the instant claims comprising one or more pair of oligonucleotide primers, one or more probes, wherein each of the probe oligonucleotide comprises an annealing portion partially complementary to the target nucleic acid and a tag portion comprising non-complementary sequence and comprising interactive fluorescent labels (reporter and quencher) that are separated by a nuclease cleavage site or blocking moiety; probe further comprising interactive dual labels; amplifying the target by PCR, repeating method steps through multiple PCR cycles, measuring signals from the cleaved product at different temperatures and measuring calculated signal values from the multiple PCR cycles  to detect the presence of one or more target nucleic acids is within the scope of the claims 1-19 of the patent ‘469 and are coextensive in scope. The only variation is that the claims in patent ‘469 disclosing a reaction vessel limitations in said the method steps which is considered as obvious variation because the instant claims recite use of a single reaction vessel. The claims in the patent and the instant claims are related as species and genus. Thus the instant claims are obvious over the claims in the patent ‘469.


Conclusion
Claims 1, 5-19 and 21-23 are free of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637